PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/633,557
Filing Date: 26 Jun 2017
Appellant(s): Smith et al.



__________________
Jarom Kesler 57,046
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 1/28/21.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/17/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-8, 10-12, 14-17, 19-20, and 22-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 7,140,366 in view of Huddart et al. (WO 97/18001). 

NEW GROUNDS OF REJECTION
Claims 11-12, 14-17, 19-20, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 9,802,020 in view of Huddart et al. (WO 97/18001). 
Regarding instant claim 11, patent claim 7 (which is dependent on patent claim 1) discloses an expiratory tube (see patent claim 1 line 23-25, the outer conduit which defines an outer gases passageway which carries expired gases, thus an expiratory tube) which includes a first end connector terminating a first end of the expiratory tube (see patent claim 1 line 4-5 “gases-source end connector” is the first end connector and the gases-source end the first end); a second end terminating a second end of the expiratory tube (see patent claim 1 line 2-3, “patient end” being the second end); and a flexible enclosing wall defining a gases flow passageway of the expiratory tube between the first and 

Regarding instant claim 14, the modified patent claim 7 device is silent as to the wall explicitly being extruded; however, this limitation is a product-by-process limitation and MPEP 2113 I states: ”[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Regarding instant claim 15, the modified patent claim 7 device’s expiratory tube is formed as a single continuous uniform tube between the first and second end connectors (see Huddart Fig. 11 showing tube being continuous and uniform; patent claim 1 sets forth substantially all of the outer conduit is of the material which is hydrophilic polyester block copolymer per claim 7).
Regarding instant claim 16, the modified patent claim 7’s first end connector is configured to connect to a ventilator (see patent claim 1, the gases-source end is the first end, the gases-source connector; see Huddart Fig. 11, first end connector at 19 which connects to ventilator 1, see also pg. 4 ln. 17-26).
Regarding instant claim 17, the modified patent claim 7’s second end connector is configured to connect to a patient interface component (see Huddart annotated Fig. 11 from the final office action, second end connector labeled patient-end connector and connects to patient interface in the form of Y-piece 8, see pg. 4 ln. 17-26).
Regarding instant claim 19, the modified patent claim 7 device does not include drainage ports (see, patent claims 1, 7, and Huddart Fig. 11).

Regarding instant claim 22, the modified patent claim 7 device’s is silent as to including a helical heater wire; however, Huddart teaches this feature (see Huddart Fig. 1-7, pg. 5 ln. 8-29, pg. 7 ln. 3-25, helical heater wire 20) and it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the modified patent claim 7 to include a helical heater wire, as taught by Huddart, in order to minimize the occurrence of condensation (see Huddart pg. 5 ln. 8-9).

(2) Response to Argument
A.	Claim Objections
	It is noted that the claim objections were withdrawn in the advisory action of 2/5/21.

B.	Claim Rejections: Double Patenting
1.	The Relevant Law
	Appellant appears to argue that the office action combined limitations of separate distinct claims to arrive at the double patenting rejection.  This is not well-taken as the rejections did not combine separate distinct claims, but rather the rejection relied upon patent claim 4 which is dependent on claim 1.  The note of claim 9 in the write-up did not involve combining 9 into 4 but was merely pointing out that claim 9 contemplates the ‘at least a region’ of the enclosing wall, which is a range which includes at least a region and up to the entirety of the enclosing wall being of the material (claim 9).  The modification of patent claim 4 involved an obviousness statement to make the ‘at least a region’ 

	2.	The Applied Combination Fails to Teach or Suggest “Entirely”
Appellant argues that, per the office action, the patent claim 4 is silent as the wall being formed entirely of the permeable material, and further argues that Huddart fails to disclose the wall being formed entirely of the hydrophilic polyester block copolymer and thus the final office action fails to provide a basis in the prior art for this limitation.  This is not well-taken as the basis for the limitation of the entirety of the enclosing wall being made of the hydrophilic polyester block copolymer is found in the language in patent claim 1 which states “at least region of said enclosing wall being of a material that allows the passage of water vapour without allowing the passage of liquid water or respiratory gases”.  This language, in particular the phrase ‘at least a region’ is a range type of limitation as at least a region can include the entirety of the tube being of the material at its upper end of the range. Huddart was not relied upon for the teaching of the entirety of the enclosing wall made of the hydrophilic polyester block copolymer.  The basis for this limitation was in the claim interpretation just noted and the motivation to make ‘at least a region’ to be the entirety of the enclosing wall in order provide the ability for water vapor to pass to ambient at any point along the length of the enclosing wall.

3.	The Final Office Action’s Reply Highlights Its Hindsight Basis for Rejection
Appellant argues that the reasoning given by examiner to make the entirety of the tube out of the permeable material, namely to allow for the passage of water vapor out of the tube along any point in the tube’s length, is conclusory and has no basis in the language of the patent of Huddart and Huddart does not even relate to breathable tubes (see pg. 9 of the brief).  Huddart was not relied upon for the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  See MPEP 2141.03.
Appellant argues that “at the time of the invention, hydrophilic polyester block copolymer material was believed to be too fragile for such an application of the material” (see pg. 10 of the brief).  The time of the invention of the instant claims and the patent claims are the same as the instant application claims priority benefit to the patent in question.  As discussed in previous sections, the claim limitation ‘at least a region’ in claim 1 is a range and includes at its upper end, the entirety of the tube being the ‘at least a region’.  If Appellant is arguing that at the time of the invention of the patent claims, that such a hydrophilic polyester block copolymer was too fragile for comprising the entirety of the tube then that would also appear to cast doubt as to how then can the instant claims be so constructed if both the instant claims and the patent claims have the same time of invention due to their priority relation.
and without any teaching or suggestion for the asserted modification which is not well-taken.  As discussed above, the suggestion for the asserted modification is based on the claim limitation of ‘at least a region’ being a range type of limitation and at its upper end including the entirety of the wall being the region and further based on the motivation that one of ordinary skill in the art would recognize the benefit of increasing the area and thus the opportunity for water vapor to pass to ambient when the entirety of the wall is made of the permeable material.
Appellant argues that the reasoning in the final office action erroneously assumes only a single region being of the breathable material is insufficient to provide adequate diffusion of water vapor is unsubstantiated blind conjecture and that the present specification explains that the reason to make the entirety of the tube from the breathable material is so that reduction of humidity can occur along the entire length and as such the final office’s motivation statement is hindsight reconstruction (see pg. 11 of the brief).  This is not well-taken as this argument appears to be stating that the office action’s motivation statement is both unsubstantiated blind conjecture and hindsight reconstruction based on Appellant’s own disclosure, which appears to be contradictory.  As discussed above, it would have been within the purview of one of ordinary skill in the art to take an enclosing wall such as in patent claim 4, which includes at least a region formed of a permeable material and use their skill/creativity to reason that providing greater region, such as the entire enclosing wall being the region, would provide for more opportunity for the passage of water vapor from the gas flow.  The patent claim already sets forth the KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  See MPEP 2141.03.
Appellant argues that claim 9 and 4 are in different claim chains and it is improper to rely on claim 9 to modify the recitations of claim 4 (see pg. 11-12 of the brief).  The note of claim 9 in the write-up did not involve combining 9 into 4 but was merely pointing out that claim 9 contemplates the ‘at least a region’ of the enclosing wall, which is a range which includes at least a region and up to the entirety of the enclosing wall being of the material (claim 9).  The modification of patent claim 4 involved an obviousness statement to make the ‘at least a region’ of the enclosing wall to be the entirety of the enclosing wall, not based on claim 9, but based on the reasoning to allow for the passage of water vapor out of the tube along any point in the length of the tube.

4.	The Office Action Failed to Consider Rebuttal Evidence of Nonobviousness
Appellant argues that the final office action failed to properly evaluate Applicant’s rebuttal evidence of nonobviousness, particularly references such as the Painter reference and Perma Pure were discussed as objective indicia of nonobviousness.  This is not-well taken as the secondary evidence was considered but they are not persuasive in view of the current rejections which do not rely on these references.  In summary, patent claim 4 included the particular type of material, hydrophilic polyester block copolymer, and claim 1 includes a range with the limitation ‘at least a region’ of the breathable 

5.	Prior Art and Near-Contemporaneous Publications Evidence Nonobviousness  
Appellant argues that at the time of the invention, known hydrophilic polyester block copolymer materials exhibiting diffusion properties lacked structural integrity to allow the expiratory limb wall to be made entirely of the material which was evidenced by the Declaration of Jason Eaton who also points to the Perma Pure reference for support of this assertion as well as Painter (see pg. 13-14 of the brief).  This is not well-taken because, as explained above, the patent claim 1 limitation ‘at least a region’ being made of the breathable material, in conjunction with patent claim 4 setting forth that the material is hydrophilic polyester block copolymer already suggests that such a material is possible for constructing the entire enclosing wall as ‘at least a region’ is a range whose upper end would include the entirety of the wall.  Furthermore, the time of invention of the instant claims and the patent claims in question is the same time due to the priority claim and if Appellant is suggesting that the patent claims were not capable of constructing the entire outer wall of hydrophilic polyester block copolymer then it is unclear how the instant invention does not suffer from the same problems Appellant is pointing out.   The discussion regarding the Perma Pure patent is not persuasive as Appellant argues that NAFION® is the material that Perma Pure manufactures and states cannot be made to scale/size of an expiratory limb; however, the instant claims as well as the patent claims in question are not directed towards the same material but rather towards hydrophilic polyester block copolymer, also known as SYMPATEX® (see para. 0082 of the instant application).  Arguments or evidence that Perma Pure cannot make NAFION® to size/scale of an expiratory limb does not appear to be probative that the patent claims, which claim 
Appellant also argues that the Painter reference teaches hydrophilic polyester block copolymer materials that are capable of transmitting water vapor but were only available as film materials with weak structural properties and is not suited for being the entirety of an expiratory limb and rather teaches away from such a configuration (see pg. 14 of the brief).  This is not well-taken as the material in the Painter reference was not being relied on in the current rejections.  The patent claim 4 sets forth the same hydrophilic polyester block copolymer material as in the instant claims.  Both the patent and the instant application share the same time of invention due to the priority claims; and therefore one of ordinary skill would expect the patent claim material to be capable of assuming the entirety of the wall.  The patent claim 1 sets forth a range with the language ‘at least a region’ being of the material and as noted previously, this was modified to be the upper end of this range, i.e. the entirety of the wall being of the material, which is hydrophilic polyester block copolymer per claim 4 in order to allow for the passage of water vapor out of the tube along any point in the length of the tube.  

6.	Using Corrugations in Hydrophilic Polyester Block Copolymer Is Nontrivial and Would Not Have Been Considered Possible by a Person of Skill Absent the Present Application
Appellant argues that, as explained by Mr. Eaton, at the time of the invention (and absent the teachings of the instant application) a person of skill would not have expected corrugations to be useful in a hydrophilic polyester block copolymer material because such a material at the time of the invention were so thin, fragile and weak that a person of skill would not expect corrugations to be achievable (see pg. 15 of the brief).  This is not well-taken as the time of the invention of the instant claims and the patent claims is the same due to the priority claims.  Huddart teaches the well-known feature of providing corrugations in tubing which provides the known benefit of providing support while allowing 
Appellant argues that the rejection appears to rely patent claim 16 of the ‘366 patent and similar to the argued improper reliance on claim 9, claim 16 cannot be used as a basis for rejection in combination with claim 4 due to different claim chains (see pg. 16 of the response).  This is not well-taken as claim 16 of the ‘366 patent was not relied upon nor referenced in any of the double patenting rejections.  This claim was merely mentioned in the response to arguments to show that the patent device contemplated providing corrugations.  One of ordinary skill in the art would have been motivated by the teachings of Huddart to modify the patent claim 4 to include corrugations.  One of ordinary skill in the art would not have thought that such a modification is not possible because of the explanations of Mr. Eaton because the instant claims and the ‘366 patent claim 4 both include the same hydrophilic polyester block copolymer material which is capable of being provided as the entirety of the tube and with corrugations because both share the same date of invention and if the ‘366 patent claim 4 cannot be provided with corrugations then it is unclear how one of ordinary skill in the art is enabled to make the instant claimed device.

V.	CONCLUSION
Appellant provides a brief summary conclusion of their arguments.  In response, the office action has provided a reasoning why the claim 4 can be made entirely of the breathable material (‘at least a region’ found in claim 1 is a range whose upper end includes the entirety of the tube wall).  The reasoning for such a modification to make the ‘at least a region’ to be the entirety of the tube is not based in hindsight but rather one of ordinary skill in the art would recognize the benefit of increasing the area and thus the opportunity for water vapor to pass to ambient (see MPEP 2141.03).  The rejections do not rely on the disclosure and other claims of the ‘366 patent, but rather any citation of other claims is not intended as a basis for a rejection but merely to highlight that, for example, ‘at least a region’ is a range that can include the entirety of the tube.  The office action did consider objective indicia of nonobviousness and did not find the evidence to be persuasive as the date of invention of both the ‘366 patent and the instant claims are the same due to the priority claim and if such evidence were to be persuasive then it is unclear how one of ordinary skill in the art would have been enabled to construct the instantly claimed device.

For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request 
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/COLIN W STUART/               Primary Examiner, Art Unit 3785                                                                                                                                                                                         
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/KIESHA R BRYANT/               Director, Art Unit 3700                                                                                                                                                                                         Conferees:
/JUSTINE R YU/               Supervisory Patent Examiner, Art Unit 3785                
                                                                                                                                                                         /MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal